Citation Nr: 1706596	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  10-33 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel 



INTRODUCTION

The Veteran had active service from April 1961 to June 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for tinnitus.

The Veteran testified before the undersigned Veterans Law Judge at a hearing in June 2015.  A copy of the hearing transcript is of record.

In September 2015, the Board remanded this matter for further development.  Also at that time, the Board remanded issue of service connection for bilateral hearing loss.  That claim was granted by the Agency of Original Jurisdiction (AOJ) in a January 2016 rating decision.  Thus, that issue is resolved and no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This appeal was processed using the VBMS and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the September 2015 Board remand, the Veteran was afforded a VA audiology examination in Decemebr 2015 to address the etiology of his tinnitus.  The December 2015 VA examination resulted in an opinion that the Veteran's tinnitus was not related to his military service due to the Veteran's report that he had onset of tinnitus many years after service.  Where, as here, the Veteran has been granted entitlement to service connection for hearing loss, an examiner must discuss the relationship between hearing loss and tinnitus.  See Fountain v. McDonald, 27 Vet.App. 258, 275 (2015) (discussing correlation between hearing loss and tinnitus and the need for medical opinions to address any medical connection between the two where both are diagnosed); see also M21-1, Part III.iv.4.B.4.f (discussing that if hearing loss is also present, the audiologist must provide an opinion about the association of tinnitus to hearing loss); see also M21-1, Part III.iv.4.B.4.i. ("If the examiner states that tinnitus is a symptom of [service-connected] hearing loss, then evaluate tinnitus separately...").  The VA examiner failed to discuss the relationship between the two auditory conditions, so the opinion is inadequate.

Where VA has undertaken to provide an examination, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Because there are no opinions of record discussing the relationship between the Veteran's tinnitus and his service-connected bilateral hearing loss, the matter must be remanded to obtain an adequate opinion.  Id.; Fountain, 27 Vet.App. at 275.  

In addition, the most recent VA treatment records associated with the claims file are from 2012.  To avoid the possibility of a future remand to obtain federal records, the AOJ should obtain and associate with the claims file any outstanding, pertinent VA treatment records.  38 C.F.R. § 3.159(c)(2). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the electronic claims file any pertinent VA clinical records, particularly including from the Dallas VAMC, for the period from August 2012 to the present.

2.  After obtaining the above VA records, refer the entire claims file to the December 2015 examiner (or a suitable substitute) for the purpose of obtaining an opinion with respect to the etiology of the Veteran's tinnitus.  Another examination is not required; however, if the VA examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such should be afforded the Veteran.  

Specifically, the examiner should address the following:

Is it at least as likely as not that the Veteran's diagnosed tinnitus is associated with or a symptom of his service-connected bilateral hearing loss? 

The examiner must provide a complete rationale for any opinion expressed that is based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

3.  When the development requested has been completed, and the AOJ has ensured compliance with the requested action, this case should again be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




